Case: 15-50984      Document: 00513743534         Page: 1    Date Filed: 11/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-50984                             FILED
                                  Summary Calendar                    November 2, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DALE PAUL KEYSER, also known as Paul Dale Keyser, also known as Dale
Keyser, also known as Dale P. Keyser,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CR-47-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dale Paul Keyser was convicted of one count of possessing child
pornography and one count of failing to register as a sex offender, and the
district court sentenced him to serve 125 months in prison and a 40-year term
of supervised release. In this appeal, Keyser challenges the denial of his
motion to suppress. He argues that the affidavit offered in support of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50984    Document: 00513743534     Page: 2   Date Filed: 11/02/2016


                                 No. 15-50984

warrant to search his home did not give rise to probable cause because it
contained stale, generic information.
      In analyzing the denial of a suppression motion, we review factual
findings for clear error and the ultimate constitutionality of law enforcement
action de novo. United States v. Allen, 625 F.3d 830, 834 (5th Cir. 2010). When
reviewing a district court’s denial of a defendant’s motion to suppress when a
search warrant is involved, we use a two-step inquiry. Allen, 625 F.3d at 834.
First, we ask whether the good faith exception to the exclusionary rule applies
and, second, whether the issuing magistrate had a substantial basis for
concluding that probable cause existed. Id. If the good faith exception applies,
then no further analysis is conducted, and the district court’s denial of the
motion to suppress will be affirmed. Id.
      Our review of the record and pertinent jurisprudence supports the
district court’s conclusion that the information in the warrant was not stale.
See Allen, 625 F.3d at 841-43. Jurisprudence also supports the conclusion that
the affidavit contained information providing “a substantial basis to conclude
that evidence of criminal activity would be found at” Keyser’s home. See
United States v. Perez, 484 F.3d 735, 738-40 (5th Cir. 2007). Keyser has not
shown that the affidavit underlying the warrant contained stale information,
nor has he shown that this information was not specific to him. The good faith
exception applies, and we need not conduct any further analysis. See Allen,
625 F.3d at 834.
      AFFIRMED.




                                        2